*972The Town of Rarrington is before us on a petition for common-law certiorari in which it asks that we review the arbitrators’ decision on certain unresolved precontract issues which the arbitrators resolved in the union’s favor. The issues concern salary and minimum manpower requirements.
The town’s contentions are answered by our holdings in Town of Narragansett v. International Association of Fire Fighters, AFL-CIO, Local 1589, 119 R.I. 506, 380 A.2d 521 (1977), and City of Warwick v. Warwick Regular Firemen’s Ass’n, 106 R.I. 109, 256 A.2d 206 (1969).
The petition for certiorari is denied.
Hogan ir Hogan, Edward T. Hogan, for respondent.